Citation Nr: 1221266	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  07-33 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 25, 2011, and 70 percent thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps. from August 1966 to August 1978. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned a 30 percent disability evaluation effective August 20, 2004, the date of claim for service connection.  Subsequently, in a January 2008 statement of the case, the RO increased the disability evaluation for PTSD to 50 percent disabling effective the date of claim for service connection.  Then, in a June 2011 supplemental statement of the case, the RO increased the disability evaluation for PTSD to 70 percent disabling effective May 25, 2011.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In November 2007, the Veteran testified in a hearing before a Decision Review Officer and a copy of the transcript has been associated with the claims folder.  

In its May 2012 informal hearing presentation, the Veteran's representative raised the issues of entitlement to service connection for hypertension to include secondary to PTSD, a hearing loss disability, a left knee disability, and bladder cancer to include as due to herbicide exposure.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board notes that Veteran has contended that he is unable to work due to his service-connected disabilities.  Subsequently, in November 2009 rating decision, the RO granted a total rating based on unemployability due to service-connected disability (TDIU), effective March 19, 2008.  As the Veteran has not disagreed with the effective date assigned, the issue of a TDIU is not before the Board.  


FINDINGS OF FACT

1.  Prior to May 25, 2011, the Veteran's PTSD has not resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  

2.  Beginning May 25, 2011, the Veteran's PTSD has not resulted in total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  


CONCLUSIONS OF LAW

1.  Prior to May 25, 2011, the criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  Beginning May 25, 2011, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2004, prior to the June 2007 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  He was informed of the type of evidence that could be submitted to support his claim.  

The September 2004 letter provided the Veteran with the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with multiple VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board notes that during his November 2007 hearing, the Veteran testified that the findings from the May 2007 VA examination were inadequate as he had not forthwith in his responses to the examiner.  However, the Veteran has subsequently been afforded three more VA examinations since that examination, and neither he nor his representative has indicated that those examination reports are deficient.  

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his PTSD since he was last examined in May 2011.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  While the Veteran presented testimony before a Decision Review Officer in November 2007, he has declined the opportunity to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

PTSD

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that in assigning a 50 percent evaluation for PTSD prior to May 25, 2011, and 70 percent thereafter, the RO has staged the Veteran's disability, and will accordingly determine whether further staged ratings are warranted.  

The Veteran seeks an increased rating for his service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Additionally, the Veteran has not requested that another diagnostic code should be used. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126 (2011).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2011).

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Prior to May 25, 2011

On VA examination in May 2007, the examiner noted that the Veteran had been prosecuted in the past for physical violence toward his son but had no recent history of other legal issues, substance abuse, violence, or assaultiveness.  He was living at the Volunteers of America, participating in daily programming, volunteering, and attending substantive abuse classes.  He communicated well with the staff and considered the staff to be friends.  He had been married for 10 years and was in regular phone contact with his children.  He was able to manage all of his own personal and daily needs.  

During the evaluation, the examiner observed that the Veteran was casually, cleanly, and neatly dressed; alert; cooperative; and had good eye contact.  He was oriented to time, place, and person; psychomotor activity was within normal limits; speech was clear and of normal volume and articulation; affect was affable and varied; and mood was congruent without signs of irritation but he was tearful a few times when talking about Vietnam.  It was noted that the Veteran was able to talk a lot without revealing much information about himself.  His thought process was goal-oriented without derailment, loose or clanging associations, thought blocking or neologisms, and there were no signs of delusional or frankly paranoid belief systems.  

His PTSD symptoms included definite recurrent and intrusive distressing recollections which occurred daily but were not always distressing, definite recurrent nightmares or distressing dreams two to three times a week, and mild acting/feeling as if the event were recurring which the examiner surmised were brief episodes.  The Veteran made definite efforts to avoid trauma associated with thoughts/feelings/conversations which were observed as generally avoiding telling the tale, and definite efforts to avoid activities/places/people that aroused recollections.  He had a mild markedly diminished interest/participation in significant activities which was mostly affected by his finances and living situation, and definite feeling of detachment from others.  

Furthermore, he experienced definite difficulty falling or staying asleep, which included half nights of six hours of sleep and half nights of two hours of sleep and waking frequently.  He denied mild irritability or outbursts of anger, but admitted to occasional episodes of anger.  He had mild difficulty concentrating.  The Veteran did not complain of further problems with depression, anxiety, mania, or psychosis.  While he had some violent thoughts about people he minimized their ongoing significance and was vague in his description.  The Veteran had no intention of violence of suicide.  

Psychometric testing showed a highly elevated profile with some inconsistencies but no indication of intentional distortion, which was an atypical profile in which physical problems and odd perceptual experiences were his main concerns.  The tests demonstrated that the Veteran felt estranged and was easily affected, and had troubling emotions including depression and anxiety.  The results of the various tests included a high test score range for combat veterans for PTSD, moderate range of depressive symptoms, and moderate to severe range of anxiety symptoms.    

The examiner found that the effect of the PTSD symptoms on the Veteran's ability to maintain employment was speculative as it appeared that his axis II issues had a notable role in his unemployment.  Taking into account the Veteran's descriptions of his PTSD symptoms, the examiner indicated that the Veteran would likely have mild discomfort interacting with people and mildly reduced communication effectiveness.  This level of fatigue, concentration problems, and inner turmoil would cause moderate work inefficiency and lack of productivity, such as being distracted.  His amount of fatigue, apathy, and motivation problems would cause intermittent mildly reduced reliability, such as missing work.  Additionally, the Veteran's avoidance of social contact and confrontation would likely interfere mildly with his ability to interact effectively.  His ability to maintain a logical thinking process appeared adequate and would not likely affect his social or vocational functioning.  Although there was some mild to moderate reduction in the ability to adapt to stressful circumstances, he did not suffer from gross impairment in thought processes, delusions, or hallucinations.  The examiner indicated that the Veteran was not a danger to himself or others.  A diagnosis of PTSD was given and a GAF score of 55 was assigned based on the low moderate number, frequency, and intensity of symptoms associated with low moderate reaction of social, vocational, and mental functioning.  

The Veteran testified before a Decision Review Officer in November 2007, and indicated that he had a violent temper.  He indicated having homicidal thoughts in the past, and isolating himself and not wanting to be in groups.  He had a problem with trust and safety.  Due to his inability to get along with people, the Veteran indicated that his chances for employment were affected.  He also reported having trouble sleeping.  

The December 2007 VA examination report noted that the Veteran's post-service history included a felony conviction for cruelty to children, involvement in two altercations at work with co-workers, and self-admission to an inpatient psychiatric unit after having thoughts of violence towards another person in 2003.  Also, he had not worked since 2003 but he denied missing work due to his mental health problems.  He indicated that at that time his symptoms worsened and became unmanageable.  The Veteran also noted his desire to isolate and not be around people would be problematic with his ability to work at this time.  He also indicated that he had been married once for 12 years and that he had three adult children.  He had only sporadic contact with one child and none with the other two.  The Veteran stated that he did not socialize with anyone and that he identified with his peers in his group therapy but did not spend time with them outside of sessions.  His only hobby was researching the current war, spending an hour a day on this activity.  He reported struggling with thoughts of violence towards others but indicated that he was confident in his ability to manage this.  The Veteran indicated that his spiritual beliefs were a source of strength for him, and he denied suicidal ideation or attempts.  

On evaluation, the examiner noted that the Veteran was casually and cleanly dressed, alert, cooperative, and had good eye contact.  While he got off task at times, he was easily redirected.  Additionally, he was initially irritated during the examination but calmed down quickly.  The Veteran was oriented to time, place, and person; psychomotor activity was within normal limits; speech was clear and of normal volume and articulation; and affect was tearful for most of the examination and congruent with the content of his speech.  The Veteran described his mood as sober.  Additionally, his thought process was goal-oriented without loose or clanging associations, thought blocking or neologisms, and there were no signs of delusional or frankly paranoid belief systems.  

His PTSD symptoms included definite recurrent and intrusive distressing recollections which occurred daily, definite recurrent nightmares or distressing dreams of varying frequency, and mild acting/feeling as if the event were recurring. He made definite efforts to avoid trauma associated with thoughts/feelings/conversations as he did not engage in conversations about his military experience even during treatment, and definite efforts to avoid activities/places/people that aroused recollections.  He had a mild inability to recall an important aspect of the trauma and definite markedly diminished interest/participation in significant activities, and definite feeling of detachment from others.  Additionally, he had a mild sense of a foreshortened future.  Furthermore, the Veteran experienced definite difficulty falling or staying asleep, at times getting eight hours of uninterrupted sleep.  He only got a few hours of sleep when obsessing about something and typically got woken up three times a night to use the restroom.  He had definite irritability or outburst of anger, definite difficulty concentrating as he forgot what he was doing as he was doing it at least once a day and becoming more frequent, definite hypervigilance, and definite exaggerated startle response.  The Veteran denied any problems with his mood.

Based on psychometric testing, the examiner found that the Veteran was experiencing intense psychological turmoil, including anxiety, tension, nervousness, and fearfulness.  He opined that it was likely that the Veteran was having trouble making even minor decisions and difficulty concentrating, and may have a strong need for attention and affection.  The examiner further found that the Veteran may been feeling depressed and hopeless even if he demonstrated otherwise, and that the Veteran reported vague somatic symptoms and others may view him as whining and complaining.  The examiner also noted that it was likely that the Veteran was critical of others and expressed hostility indirectly.  Additionally, finding the Veteran was introspective, ruminative, rigid, and moralistic; the examiner noted that those with such a profile would make slow but steady progress in treatment.  Compared to his tests earlier in the year, the Veteran reported more emotional turmoil and anxiety.  

The examiner concluded that the Veteran's limited frustration tolerance, isolative tendencies, and irritability made it difficult for him to interact effectively in a work environment; and there were no psychical limitations interfering with his ability to work.  The Veteran's PTSD symptoms resulted in deficiencies in work, family relations, and mood.  Although he had a consistent and lengthy work history, the Veteran had been unemployed and homeless for the past four years which he attributed to an exacerbation of his symptoms.  A diagnosis of PTSD and GAF score of 47 was assigned due to serious impairment of social, vocational, and mental functioning.  

On VA examination in June 2008, the Veteran reported that he had not worked since 2003 and had move from a homeless shelter to his own home in January.  He also managed all of his own self-care and activities of daily living.  He attended weekly treatment groups, had a close friend with whom he talked, attended AA meetings twice a week, and went to two different churches for bible study classes.  He admitted writing many letters to his ex-wife with hopes to rekindle a relationship.  He also reported that he had been assaulted in January.  

On evaluation, the examiner observed that the Veteran was casually, cleanly and neatly dressed; alert; and cooperative with good eye contact.  He was oriented to time, place, and person; psychomotor activity was within normal limits; speech was clear and of normal volume and articulation; affect was varied and mood without obvious signs of irritation; and judgment and insight appeared congruent with his intellectual capacity.  Additionally, his thought process was goal-oriented without derailment, loose or clanging associations, thought blocking or neologisms, and there were no signs of delusional or frankly paranoid belief systems.

His PTSD symptoms included mild recurrent and intrusive distressing recollections which he mainly denied, mild recurrent nightmares or distressing dreams which were mainly of the recent attack, and definite acting/feeling as if the event were recurring which was the reaction when he was assaulted.  He made definite efforts to avoid trauma associated with thoughts/feelings/conversations, and definite efforts to avoid activities/places/people that aroused recollections.  He had mild markedly diminished interest/participation in significant activities, and definite feeling of detachment from others.  The Veteran demonstrated a mild restricted range of affect from his complaints of depression.  Additionally, he had a mild sense of a foreshortened future.  Furthermore, he experienced definite difficulty falling or staying asleep; he slept four to six hours a night, woke up frequently, and recently slept eight hours.  He had definite irritability or outburst of anger, mild difficulty concentrating, definite hypervigilance, and mild exaggerated startle response as this was not usual.  Also, the Veteran complained of frequently feeling depressed but did not endorse symptoms of major depression not discussed above.  He had a brief episode of thoughts of suicide after a relationship problem, which was more likely related to axis II issues.  He was distracted and complained of reduced concentration and memory difficulty, but had no other complaints of psychosis, anxiety, or mania.  

The examiner noted that the Veteran was friendly and cooperative but was vague in providing more information about himself.  It was noted that his axis II diagnoses and old substance abuse issues were adding to his problems.  The examiner also cited to the Veteran's recent assault as a source of recollecting combat reactions.  It was further noted that the Veteran's axis II and substance abuse issues played a significant role in his unemployment.   

The examiner opined that the Veteran's level of fatigue, concentration problems, and inner turmoil would cause moderate to severe work inefficiency and lack of productivity, such as being distracted by thinking of his recent assault.  His amount of fatigue, apathy, and motivation problems would cause intermittent mildly reduced reliability, such as missing work.  Additionally, the Veteran's avoidance of social contact and confrontation would likely interfere moderately with his ability to interact effectively.  His ability to maintain a logical thinking process appeared adequate and would not likely affect his social or vocational functioning.  Although there was some moderate reduction in the ability to adapt to stressful circumstances, he did not suffer from gross impairment in thought processes, delusions, or hallucinations.  The examiner indicated that the Veteran was not a danger to himself or others.  A diagnosis of PTSD was given and a GAF score of 50 was assigned based on the high moderate number, frequency, and intensity of symptoms associated with high moderate reduction of social, vocational, and mental functioning.  

Additionally, VA treatment records dated during the applicable time period reflects that the Veteran received treatment in individual and group therapy.  On several occasions, he admitted having homicidal thoughts and demonstrated threatening behavior.  However, the weight of the records shows that he more frequently denied homicidal and suicidal ideation.  Also, he had been observed to be casually, cleanly, and neatly dressed; alert; cooperative; and with good eye contact.  He has demonstrated normal psychomotor activity, and clear speech with normal volume and articulation.  Mood ranged from anxious, frustrated, to dysphoric; and affect was noted to be congruent with mood.  He was observed to have well-controlled anger and hostility.  The Veteran demonstrated a goal-oriented thought process without derailment, loose or clanging associations, thought blocking, or neologisms.  Insight and judgment were fair.  The Veteran also showed no signs of delusional or frankly paranoid belief systems, or hallucinations.  Additionally, GAF scores ranged from 50 (February 2007), 54 (July 2007), 55 (June 2004), 61-70 (June 2004), and 75 (June 2004). 

Based on the evidence, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of the current 50 percent evaluation for the Veteran's PTSD for the period prior to May 25, 2011.  While there is evidence that the Veteran had difficulty in adapting to stressful circumstances due to his PTSD, especially in work situations, the other criteria for a higher rating have not been met.  In this regard, the Board notes that there was no evidence during this period of obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  See supra 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  In fact, he has demonstrated clear and relevant speech; orientation to time, person, and place; and has displayed appropriate dress and hygiene.

The Board has considered that the Veteran did report a brief episode of suicidal thoughts during the period under consideration.  However, it was noted that this followed a recent break-up and appears to have been short-lived.  As discussed, the Veteran consistently denied suicidal ideation both before and since this episode.  Given the isolated nature of this incident, the Board concludes that the greater weight of evidence is against finding that his disability was manifested by suicidal ideation so as to warrant a higher 70 percent evaluation during the period in question. 

The Board has also considered that the Veteran's post-service history includes prosecution for physical abuse of his son, involvement in two altercations at work with co-workers, self-admission to an inpatient psychiatric unit after having thoughts of violence towards another person in 2003, and an incident in which he was assaulted in January 2008.  Although in some of these instances the Veteran demonstrated menacing/threatening behavior and/or violent outbursts, all but one of the incidents occurred outside of the applicable period currently on under consideration.  Furthermore, the one incident that did occur within the appeal period was one in which the Veteran appears to have been entirely the victim of a random assault, and bears no responsibility.  Thus, for the appeal period prior to May 2011, the Board concludes that the greater weight of evidence is against finding that his PTSD has been manifested by the degree of impaired impulse control contemplated by the criteria for a 70 percent rating.  

Also, while he was estranged from several of his children during this period, the record also reflects that he had been in a long term relationship for much of this period, was in contact with one of his children, and had at least one friend.  Thus, while his disability was manifested by social impairment, the greater weight of the evidence is against finding that his PTSD resulted in an inability to establish and maintain effective relationships.  

Furthermore, he has never demonstrated symptoms such gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, or his own occupation or own name.  While significant occupational impairment is shown, for the reasons discussed immediately above, his PTSD clearly did not result in total social impairment as contemplated by the criteria for a 100 percent rating.

Additionally, the Veteran's GAF scores have ranged between 47 to 75.  Scores from 71 to 80 reflect transient and expectable reactions to psychosocial stressors (e.g. difficulty concentrating after family argument) and no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in school work).  Scores from 61 to 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy or theft within the household) but generally functioning pretty well, and having some meaningful interpersonal relationships.  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130 (2011) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  Although the Veteran GAF scores have widely varied throughout the applicable period, on a whole, they are congruent with the current 50 percent evaluation.  Furthermore, the Board ultimately places greater probative weight on the specific symptomatology and clinical findings noted in the VA examinations and medical records, which demonstrate that the severity of Veteran's PTSD more closely approximated the criteria for a 50 percent disability rating. 

In conclusion, the Board finds that the evidence more closely approximates the criteria for a 50 percent rating for the Veteran's PTSD for the entire period prior to May 25, 2011.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991); see also supra Fenderson v. West, 12 Vet. App. 119 (1999).

Beginning May 25, 2011

On VA examination on May 25, 2011, the examiner noted that the Veteran had no recent history of legal problems, violence, or assaultiveness, and that he had stopped attending his PTSD treatment as he no longer desired recovery after failing to prevent a physical attack to himself in January 2008.  He also stopped attending AA meetings and bible study, but still attended anger management meetings and Sunday school weekly.  Additionally, the Veteran reported no longer having a phone so that no one could find him, and he managed his own self-care and activities of daily living/care.  He indicated that he had close relationships with two sisters and brother in law; and having had a girlfriend for one and half years until recently, the relationship ending due to conflicting values.  He stated that he had no friends as they stopped talking to him when he dropped out of his therapy in 2008, and he had stopped having interest in hobbies he previously enjoyed (e.g. reading and art) but continued to have interest in spirituality and saving money to buy a home.  

On evaluation, the examiner observed that the Veteran was casually, cleanly, and neatly dressed.  He was alert; cooperative; showed good eye contact; and was oriented to time, place, and person.  Psychomotor activity was within normal limits with clear speech, which was of normal volume and articulation; affect was varied; mood was without obvious signs of depressed mood; and judgment and insight appeared congruent with his intellectual capacity.  Thought process was goal-oriented without derailment, loose or clanging associations, thought blocking, or neologisms.  There were no signs of delusions or frankly paranoid belief systems.  

His PTSD symptoms included recurrent and intrusive distressing recollections with daily thoughts of combat having increased since a physical assault in 2008, recurrent nightmares or distressing dreams of combat once every two to three days, and avoiding trauma by no longer attending PTSD or Vietnam focused therapy.  He also had a mild inability to recall aspects of the trauma, severe diminished interest/participation in significant activities, severe feeling of detachment and estrangement from others, severely restricted range of affect as he appeared to numb out to emotions and feeling numb most of the time, and a mild sense of a foreshortened future.  Additionally, he experienced severe difficulty falling or staying asleep with only two to five hours of sleep, mild irritability or outburst of anger as he stayed out of public due to irritability and carrying earplugs to public places to avoid confrontations due to increased irritation when around people, difficulty concentrating, severe hypervigilance, and mild exaggerated startle response (mild jumpiness).  The Veteran's other PTSD symptoms included frequently feeling hopeless and fatigued with a brief episode of depressed mood and thoughts of death after his recent break up.  He was distracted, and complained of reduced concentration and memory difficulty.  There were no other complaints of psychosis, anxiety, or mania.   

The examiner concluded that the Veteran's PTSD symptoms would likely cause moderate to severe discomfort when interacting with other people, and mildly reduced communication effectiveness.  This level of fatigue, concentration problems, and inner turmoil would cause moderate to severe work ineffectiveness and lack of productivity such as being distracted by thinking about his recent assault.  His level of fatigue, apathy, and motivation problems would cause intermittent mildly reduced reliability, such as missing work.  Additionally, the Veteran's avoidance of social contact and confrontation would likely interfere moderately to severely with his ability to interact effectively.  His ability to maintain logical thinking processes appeared adequate and would not likely affect his social or vocational functioning.  Although there was some moderate reduction in the ability to adapt to stressful circumstances, he did not suffer from gross impairment in thought processes, delusions, or hallucinations.  The examiner indicated that the Veteran was not a danger to himself or others.  A diagnosis of PTSD was noted and a GAF score of 45 was assigned due to the high number, frequency, and intensity of symptoms associated with severe reduction of social, vocational, and mental functioning.  

Based on the evidence, the Board does not find that the Veteran meets the criteria for a 100 percent evaluation for the period on and after May 2011.  Although his PTSD is certainly shown to be severe as of this time, the findings on the most recent VA examination show that he has not demonstrated total social impairment, to include as due to symptoms such gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name to warrant a 100 percent evaluation.  See supra 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  As noted, the Veteran still maintain close relationships with some family members, and had maintained an interest in spirituality.  The Veteran was specifically been noted to be free from delusions/hallucinations, he has demonstrated appropriate behavior, and he has not been shown to be a threat to others.  Furthermore, he is able to maintain his daily activities, and has been oriented to time, person, and place.  Therefore, he does not meet the criteria for a 100 percent evaluation.  

Additionally, the Veteran's GAF score of 45 reflect serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job). See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130 (2011) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  This score is congruent with the Veteran's current 70 percent evaluation. 

In conclusion, the Board finds that the evidence more closely approximates the criteria for a 70 percent rating for the Veteran's PTSD for the entire period beginning May 25, 2011.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991); see also supra Fenderson v. West, 12 Vet. App. 119 (1999).

Other Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The United States Court of Appeals for Veterans Claims has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his PTSD and that the manifestations of his PTSD are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of the issue of entitlement to a higher rating for PTSD for extra-schedular consideration is not in order.



ORDER

Prior to May 25, 2011, entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.  

Beginning May 25, 2011, entitlement to an evaluation in excess of 70 percent for PTSD is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


